*45STATE OF WISCONSIN — SUPREME COURT

ORDER

On February 5, 1996, the court remanded to the Board of Attorneys Professional Responsibility the license reinstatement petition of Francis P. Havey, directing further proceedings and the filing of a supplemental report addressing specified grounds on which the district professional responsibility committee had determined that the petitioner failed to meet his burden of establishing by clear and convincing evidence his fitness to have his license reinstated. The Board filed its supplemental report March 15, 1996, again recommending that the reinstatement petition be granted, having addressed at length the matters the district committee found sufficient to warrant a negative recommendation.
The Board of Bar Examiners had recommended on December 14, 1995 that the reinstatement petition be granted, having determined that the petitioner was current in respect to continuing legal education attendance and reporting requirements. However, the Board's recommendation was specifically valid only if the petitioner's license were reinstated by December 31, 1995, failing which the Board would require evidence of his satisfaction of an additional continuing legal education requirement.
It Is Ordered that the petition is granted and the license of Francis P. Havey is reinstated, nunc pro tunc December 31,1995.
It Is Further Ordered that for a period of 30 days from the date of this order, the petitioner may avail himself of any opportunity afforded by the continuing legal education rules, SCR chapter 31, in respect to *46reporting compliance with the rules or claiming an exemption.
Marilyn L. Graves
Clerk of Supreme Court